DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 7/30/2020 is accepted.
Claim Rejections - 35 USC § 103
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shroff Sapna (2017/109562 A1) in view of Trail et al (10,832,051 B1).
Regarding claim 1, Shroff Sapna discloses (refer to figure 1) an eye-tracking device (HMD) comprising: a first optical device (laser triangulation device 980 in figure 9F. see paragraphs 0204-0206) including: a first light source(982)  with a first optical cavity, the first light source positioned to: output first coherent light toward an eye of a user (paragraph 0204-0206); whereby the feedback light enters the first optical cavity and causes modulation of an intensity of the first coherent light (paragraph 0149, figure 9F and paragraph 0204); and a first light sensor  (722) optically coupled with the first light source for detecting the modulated intensity of the first coherent light and generating one or more first signals based on the detected intensity of the first coherent light; and one or more processors (figure 2 , paragraph 0052)  coupled to the first optical device for determining, from the one or more first signals, movement information of the eye of the user. 
 Shroff Sapna discloses all of the claimed limitations except receive at least a first portion of the first coherent light back from the eye of the user as feedback light and the feedback light enters the first optical cavity.
Trail et al discloses receive at least a first portion of the first coherent light (410)  back from the eye of the user as feedback light and the feedback light enters the first optical cavity (column 12, lines 6-15).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide first coherent light with feedback light and an optical cavity in to the Shroff Sapna an eye-tracking device for the purpose of a head mounted display in a VR environment as taught by Trail et al (column 1, lines 40-45).
Regarding claim 5, combination of Shroff Sapna in view of Trail et al discloses wherein: the first optical device includes two or more light sources with respective optical cavities arranged in an array (figure 9B).  
Regarding claim 6, combination of Shroff Sapna in view of Trail et al discloses   further comprising: an optical element optically coupled with the two or more light sources for steering the first coherent light from the first light source in a first direction and coherent light from another light source of the two or more light sources in a second direction that is distinct from the first direction (figure 9 B).  
Regarding claim 7, combination of Shroff Sapna in view of Trail et al discloses further comprising: an electrical source coupled to the first light source (982) for providing an electrical current with a predefined non-uniform pattern (figure 9B).  
Regarding claim 8, combination of Shroff Sapna in view of Trail et al discloses   wherein the one or more processors are configured to determine frequencies of the intensity modulation for a rising intensity and a falling intensity and determine a direction of a movement of the eye relative to a direction of the first coherent light from the first optical device.  
Regarding claim 9, combination of Shroff Sapna in view of Trail et al discloses   wherein the one or more processors (figure 2 , paragraph 0052)  are configured to determine a distance to the eye of the user along a direction of the first coherent light from the first optical device.  
Regarding claim 10, combination of Shroff Sapna in view of Trail et al discloses   further comprising: an imaging sensor positioned for receiving at least a second portion of the first coherent light back from the eye and generating an image of the eye based on the received second portion of the first coherent light, wherein the second portion of the first coherent light is distinct from the first portion of the first coherent light.  
Regarding claim 11, Shroff Sapna discloses wherein the first light sensor(722) is distinct and separate from the first light source.
Regarding claim 12, Shroff Sapna discloses wherein the first light sensor (722) is laterally integrated with the first light source.  
Regarding claim 13, Shroff Sapna discloses  wherein the first light sensor (722) is vertically integrated with the first light source.  
Regarding claim 14, combination of Shroff Sapna in view of Trail et al discloses   further comprising one or more optical components positioned to collimate the first coherent light output from the first light source.  
Regarding claim 15, combination of Shroff Sapna in view of Trail et al discloses    wherein the one or more optical components are further positioned to focus at least the first portion of the first coherent light back from the eye into the first optical cavity.  
Regarding claim 16 combination of Shroff Sapna in view of Trail et al discloses   , further comprising one or more optical components positioned to direct the first coherent light toward the eye.  
Regarding claim 17, combination of Shroff Sapna in view of Trail et al discloses    a mounted display device, comprising: the eye-tracking device of claim 1; and a display configured to transmit one or more images to the eye of the user.  
Regarding claim 18, Shroff Sapna discloses (refer to figure 1) a method of detecting a movement of an eye of a user, the method comprising: outputting first coherent light from a first light source of a first optical device toward the eye, wherein the first light source has a first optical cavity and the first optical device also includes a first light sensor; receiving, at the first optical device, at least a portion of the first coherent light back from the eye as feedback light, whereby the feedback light enters the first optical cavity and causes modulation of an intensity of the first coherent light; detecting, with the first light sensor, the modulated intensity of the first coherent light; and determining movement information of the eye based on at least the modulated intensity of the first coherent light detected with the first light sensor (paragraph 0204-0206);.
  Shroff Sapna discloses all of the claimed limitations except receive at least a first portion of the first coherent light back from the eye of the user as feedback light and the feedback light enters the first optical cavity.
Trail et al discloses receive at least a first portion of the first coherent light (410)  back from the eye of the user as feedback light and the feedback light enters the first optical cavity (column 12, lines 6-15).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide first coherent light with feedback light and an optical cavity in to the Shroff Sapna an eye-tracking device for the purpose of a head mounted display in a VR environment as taught by Trail et al ( column 1, lines 40-45).
Regarding claim 19, combination of Shroff Sapna in view of Trail et al discloses    further comprising: changing, with an electrical source coupled to the first light source (782), an electrical current provided to the first light source in accordance with a predefined non-uniform pattern.  
Allowable Subject Matter
3.    Claims 2-4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.   The following is a statement of reasons for the indication of allowable subject matter: further comprising: a second optical device distinct and separate from the first optical device, the second optical device including: a second light source with a second optical cavity, the second light source positioned to: output second coherent light toward the eye of the user; and receive at least a first portion of the second coherent light back from the eye of the user, whereby the received light enters the second optical cavity and causes modulation of an intensity of the second coherent light output from the second light source; and a second light sensor optically coupled with the second light source for detecting the modulated intensity of the second coherent light and generating one or more second signals based on the detected intensity of the second coherent light.  
Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/16/2022